DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (WO 2013/000519).

With regards to claim 1. Yang disclose(s):
An antenna structure (figs 1-2), comprising: 
a signal source (see feedings in 80 in fig 7; [page 16 line 14-17]); 
a first transmission line (one of 6 in fig 7); 
a second transmission line (see multiples pairs of 6s being 4 in fig 7); 
a third transmission line (see multiples pairs of 6s being 4 in fig 7); 
a fourth transmission line (see multiples pairs of 6s being 4 in fig 7); 
a first radiation element (fig 1), coupled through the first transmission line to the signal source (see 6 in fig 1); 
a second radiation element, coupled through the second transmission line to the signal source (see multiple radiators in fig 2 being 4 of fig 1); 
a third radiation element, coupled through the third transmission line to the signal source (see multiple radiators in fig 2 being 4 of fig 1); and 
a fourth radiation element, coupled through the fourth transmission line to the signal source (see multiple radiators in fig 2 being 4 of fig 1); 
wherein each of the first radiation element, the second radiation element, the third radiation element, and the fourth radiation element comprises (see enclosed drawing below): 
a loop structure , having a first inner edge and a second inner edge opposite to the first inner edge, and a looped region is formed between the first inner edge and the second inner edge; 
a first connection element, extending across a first side of the looped region, and coupled between the first inner edge and the second inner edge; and 

wherein a first opening is formed and surrounded by the loop structure and the first connection element, and a second opening is formed and surrounded by the loop structure and the second connection element.

    PNG
    media_image1.png
    358
    586
    media_image1.png
    Greyscale

Examiner note: the term “surrounded”, “coupled”, “opposite”, and “formed” involves two elements being either directly or indirectly “surrounded”, “coupled”, “opposite”, and “formed”.

With regards to claim 2. Yang disclose(s):
The antenna structure as claimed in claim 1, wherein the first radiation element, the second radiation element, the third radiation element, the fourth radiation element, the first transmission line, the second transmission line, the third transmission line, and the fourth 

With regards to claim 3. Yang disclose(s):
The antenna structure as claimed in claim 1, wherein the antenna structure further comprises: a dielectric substrate (page 7 lines 35-36), having the first transmission line, the second transmission line, the third transmission line, the fourth transmission line, the first radiation element, the second radiation element, the third radiation element, and the fourth radiation element disposed thereon (see figs 2 and 7 for means of the radiators directly/indirectly disposed on the dielectric).

With regards to claim 18. Yang disclose(s):
The antenna structure as claimed in claim 1, wherein the loop structure substantially has a pentagonal shape, a rectangular shape, a triangular shape (see triangular shape in fig 1), or an elliptical shape.

    PNG
    media_image2.png
    245
    364
    media_image2.png
    Greyscale

With regards to claim 19. Yang disclose(s):
The antenna structure as claimed in claim 1, wherein the looped region substantially has a diamond-shape (see fig 5).

With regards to claim 20. Yang disclose(s):

a housing (see applications within [page 1 lines 17-30], the examiner takes the position that application such the mentioned above involves a housing); and 
an antenna structure (figs 1-2), disposed in the housing, 
wherein the antenna structure comprises:
a signal source (see feedings in 80 in fig 7; [page 16 line 14-17]); 
a first transmission line; a second transmission line; a third transmission line; a fourth transmission line (see multiples pairs of 6s being 4 in fig 7); 
a first radiation element (fig 1), coupled through the first transmission line to the signal source (see 6 in fig 1); 
a second radiation element, coupled through the second transmission line to the signal source (see multiple radiators in fig 2 being 4 of fig 1);
a third radiation element, coupled through the third transmission line to the signal source (see multiple radiators in fig 2 being 4 of fig 1); and 
a fourth radiation element, coupled through the fourth transmission line to the signal source (see multiple radiators in fig 2 being 4 of fig 1); 
wherein the first radiation element comprises (see enclosed drawing below): 
a loop structure, having a first inner edge and a second inner edge opposite to the first inner edge with respect to a virtual extension line, wherein the virtual extension line is substantially perpendicular to a central extension axis of the first transmission line, and a looped region is formed between the first inner edge and the second inner edge; a first connection element, extending across a first side of the looped region, and coupled between the first inner edge and the second inner edge; and a second connection element, extending across a second side of the looped region, and coupled between the first inner edge and the second inner edge, wherein the second side is opposite to the first side, and the first connection element and the 
wherein a first opening is formed and surrounded by the loop structure and the first connection element, and a second opening is formed and surrounded by the loop structure and the second connection element.

    PNG
    media_image3.png
    373
    609
    media_image3.png
    Greyscale


Allowable Subject Matter
Claim(s) 4-17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 4, the prior art fails to teach or suggest a/an antenna structure requiring:

With regards to claim(s) 5-17, it/they would be allowable in virtue of dependency.

	
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the interpretation of the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gottl US 20040140942 A1- see fig 3
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/Primary Examiner, Art Unit 2844